UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1917




In re:   JOHNNY LEE GORE, a/k/a Manager,



                Petitioner.




                On Petition for a Writ of Mandamus
             (4:01-cr-00627-CWH-9; 4:10-cv-70283-CWH)


Submitted:   October 13, 2011               Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny      Lee   Gore   petitions   for    a    writ     of   mandamus,

alleging the district court has unduly delayed acting on his

motion for reconsideration.           He seeks an order from this court

directing the district court to act.            Our review of the district

court’s   docket    reveals    that   the   district       court    ruled       on   the

motion on September 9, 2011.           Accordingly, because the district

court has recently decided Gore’s motion, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with    oral   argument     because    the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       2